DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. In particular, applicant argues that the combination of Gershtein et al. (WIPO Publ. No. 2013/112591) and Shail (U.S. Publ. No. 2012/0096816) fails to specifically disclose the limitation of a “vibratory feeder” that “receives, sorts, and queues a plurality of more than two different medicines”.  In support of this argument, applicant contends that Shail is directed solely to “a tablet counting and filling apparatus that is designed to fill containers 8 with a single type of medicine” and thus, does not read on the limitation of “more than two different medicines”.  Additionally, applicant contends that the disclosed “rogue tablet” in Shail is the same tablet, as the tablet that is being counted.  The Examiner respectfully disagrees.  Firstly, the Examiner agrees that Shail is directed towards filling a container with a single type of medicine.  However, the Examiner respectfully disagrees that the rogue tablet is the same tablet as the tablet that is being filled into the container.  In fact, Shail explicitly discloses that the “rogue tablet” may be a different type of tablet (see paragraph 0003 where the rogue tablet is described as a different tablet than was left over from a previous filling).  Therefore, since Gershtein discloses the use of a vibratory feeder for introducing the different types of pills to imaging chamber (see paragraph 0046 of WO 2011/112606, which is incorporated by reference) and Shail discloses the use of a vibratory feeder for receiving, sorting and queuing different medicines, it would have been obvious to modify Gershtein in view of Shail for the reasons .

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 34-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Gershtein et al. (WIPO Publ. No. WO 2013/122591 A1) in view of Shail (U.S. Publ. No. 2012/0096816).
Regarding claim 34, Gershtein discloses a system and method for automated pharmaceutical pill identification.  More specifically and as it relates to the applicant’s claims, Gershtein discloses a medicine processing machine (pill dispensing and/or verification system;  see Figure 1 and paragraphs 0024-0025) comprising a vibratory device (vibration device, see paragraphs 0046 and 0052; and claim 9 of WO 2011/112606, which was incorporated by reference in paragraph 0024), a camera (cameras, 120; see Figure 1 and paragraph 0025), and a diverter (diverter, 150; see paragraph 0026), wherein the vibratory device receives and automatically queues more than two different medicines (see paragraph 0026, of WO 2011/112606 where a lid is used to ensure that pills enter the guide tube one at a time and wherein several different result bins are used to sort a mixture of medicines); the camera obtains images of the medicines for identification (see paragraphs 0025 and 0027), and the diverter routes the identified medicines to different locations (see paragraph 0026 where the diverter, 150, routes pills to different locations based on the identification and where a plurality of different bins can be used and the pills are diverted based on their identification).  
Gershtein, thus, fails to specifically disclose a vibratory feeder for receiving and queuing the plurality of different medicines.  Shail, on the other hand, discloses that it is well known in the pill identification art to use a vibratory feeder to queue a plurality of different medicines.  More specifically, Shail discloses that it is well known in the art to use a vibratory feeder to singulate pills which are to be identified and counted.  More specifically, Shail discloses the use of a feeder device (1) for feeding a free-fall identification area.  See paragraph 0022.  Shail discloses that the feed device (1) is a vibratory feeder that singulates the different pills into single file for introduction into the identification area.  See paragraphs 0004-0006 and 0041.  Furthermore, Shail discloses that the system identifies and accepts or rejects pills for counting.  Therefore, the system of Shail has the capability of identifying a plurality of different pills (i.e. pills to be counted that are either acceptable or rejected).   The Examiner finds Shail discloses the use of a vibratory feeder for singulating.  One of ordinary skill in the art could have easily implemented Shail’s vibratory feeder for introducing the pills one at a time to the guide tube of Gershtein, as Shail discloses such a vibratory feeder is well known in the art.  See paragraphs 0004-0006 of Shail.  Furthermore, one of ordinary skill in the art would have recognized that the result of the combination was predictable.  In other words, one of ordinary skill in the art could have easily implemented the vibratory feeder prior to the guide tube of Gershtein for introducing the pills one at a time.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gershtein to have a vibratory feeder prior to the guide tube for introducing the pills to the guide tube one at a time.











As for claim 35, Gershtein discloses that the captured images are processed by the pill identification system (1700).  Inherently since the captured images are processed by the pill 
With regard to claim 36, Gershtein discloses reference image database (pill photo database, 1701; see column 13, line 66 to column 14, line 25).
Regarding claim 37, Gershtein discloses the use of a classification algorithm for identifying the medicines.  See column 4, lines 55-66.
As for claim 38, Gershtein discloses that the algorithm can be a support vector machine or a neural network.  See column 4, lines 61-63 and column 11, lines 17-32.
Regarding claim 41, both Gershtein and Boyer disclose sorting and/or identifying pills, capsules or tablets outside of their original container.  See the abstract of both documents.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gershtein et al. (WIPO Publ. No. WO 2013/122591 A1) in view of Shail (U.S. Publ. No. 2012/0096816) and further in view of Boyer et al. (U.S. Patent No. 5,671,262).
As for claim 39, as mentioned above in the discussion of claim 34, the combination of Gershtein and Shail discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the queuing comprises separating the medicines based on a physical feature.  Applicant defines how the vibratory feeder “sorts” in their response of March 29, 2021. Applicant defines this “sorting” in their arguments as the use of the edge 1266 to prevent medicines of a certain size from getting on the queueing belt.  Boyer, on the other hand, discloses that it is well known in the art to sort tablets, capsules, and/or pills using a vibratory feeder.  More specifically Boyer, discloses a vibratory feeder (comprised at least of hopper, 2a, vibrator, 4, trough, 6, electromagnet, 8, and metering device, 7) used for feeding the tablets, capsules, and/or pills to a sensor (13).  The metering device (7) of Boyer acts identically to applicant’s edge (1266) by preventing medicines larger than a certain size from 
Applicant seems to suggest that their edge (1266), which performs the claimed “queuing” prior to identification, operates differently from the metering device (7) of Boyer.  In particular, applicant states that the metering device of Boyer controls the height of a pile of pills, not the pills itself, and that applicant’s edge separates medicines based on their sizes.  The Examiner respectfully disagrees.  The metering device (7) of Boyer operates such that “the height of the tablets 1a is limited”.  See column 4, line 22.  Also, see column 8, lines 7-9, which states “metering device, 7….allows the collection of tablets and capsules of various shapes to be limited in height as they proceed down the trough”.  Clearly, the metering device would prevent a pile of tablets 1a from entering AND limits the size of a tablet that is capable of entering.  Furthermore, applicant’s edge (1266) appears to be operating in the same manner.  The edge (1266) is discussed on page 46, lines 22-25 of the applicant’s originally filed specification.  This section merely states, “The plate 1268 may have an edge 1266 that prevents the balk medicines to get on the conveyor belt. Rather, the edge 1266 causes medicines to move individually as much as possible or in a single file along the path towards the medicine identification chamber.”  Thus, it seems as though the edge merely prevents medicines over a certain size from getting on the conveyor belt.  Similarly, the metering device (7) of Boyer clearly prevents pills (1a) over a certain size from entering.  Thus, it is the Examiner’s position that the edge 1266 and metering device (7) of Boyer act in a similar fashion to prevent or limit the pills/objects larger than a certain size from entering.
As for claim 40, Boyer discloses that the physical feature comprises size.  See the discussion of claim 39 above.

 Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Gershtein et al. (WIPO Publ. No. WO 2013/112591 A1) in view of Shail (U.S. Publ. No. 2012/0096816) and further in view of Tojo et al. (U.S. Publ. No. 2012/0127290).
Regarding claim 42, as mentioned above in the discussion of claim 35 the combination of Gershtein and Shail discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the medicines are liquid pharmaceuticals in their original containers.  Tojo, on the other hand, discloses that it is well known in the medicine identification art to use a camera or image sensor to identify liquid medicines within their bottles.  More specifically Tojo discloses a camera (14) that captures images of a bottle (16) filled with a liquid medicine (15).  After processing the captured images, the system is capable of identifying the liquid medicine (15) within the bottle (16).  See paragraphs 0050-0060.  Tojo discloses that this allows for accurate identification of liquid medicine to prevent mistakes and mix-up of medicines.  See paragraph 0002.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Gershtein and Shail such that it is capable of identifying liquid medicines within their bottles so that it has the added capability of identifying liquid medicines.

Conclusion















THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.